Opinion by
Mr. Justice Brown,
On the evening of August 19, 1898, the same time that the appellant in the preceding case was injured, the husband of this appellant was shocked to death while using an incandescent light furnished by the same company, the present appellee. The case was taken from the jury by the learned trial judge and a verdict directed for the defendant. In his charge he instructed them that the burden was upon the plaintiff of proving the specific negligence of the defendant which caused the death of her husband, and stated that it was not bound to have “ an equipment or plant containing the most modern and recent appliances, but only such as were in common and general use at that time for like purposes.” In these instructions there was error, as appears from what we have said in the former case, and need not repeat here, as to the burden of proof and the very high degree of care, skill and diligence required of the light company in the construction and maintenance of its plant and appliances for the purpose of furnishing light to its customers.
The court was further of opinion that the People’s Electric Light, Heat and Power Company, as lessee of the appellee, was liable to the plaintiff, if there was any negligence that caused her husband’s death, and the instruction to the jury in directing a verdict for the defendant was that the lessor was not liable for the wrongful acts of its lessee. As a general proposition, this was undoubtedly correct, but, under the evidence showing that the contract of the deceased at the time he was killed was still with the appellee to furnish him light; that in the very month of his death that company, upon notification by another customer of electrical disturbances, had remedied them temporarily; and that bills for light furnished in August, October and November, 1898, had been received by the appellant from the appellee, made out to her as the debtor to it as the creditor, payments for which were made by her at its office to its clerk, who receipted for the payments in its name, it was not for the court, but for the jury, to say whether the appellee could shelter itself under a lease bearing date June 28, 1898, but which was not recorded until January 10, 1900, of *582•which the deceased knew nothing and of which the plaintiff had no notice until the statutory period within which she was bound to bring her action had expired. The eleventh, twelfth, thirteenth and fourteenth assignments of error are sustained.
Judgment reversed and a venire facias de novo awarded.